 

Exhibit 10.2



 



                

COMMON STOCK PURCHASE AGREEMENT

                

by and among

                

MODULAR MEDICAL, INC.

                

and

                

THE INVESTORS REFERRED TO HEREIN

                

July 24, 2017 

 

 

 

MODULAR MEDICAL, INC.

COMMON STOCK PURCHASE AGREEMENT

               This Common Stock Purchase Agreement (this “Agreement”) is dated
as of July 24, 2017, by and among MODULAR MEDICAL, INC., a Nevada corporation
(the “Company”), and each investor listed on the Schedule of Investors attached
hereto (individually an “Investor” and collectively the “Investors”).

               WHEREAS, the Company has authorized the issuance and sale (the
“Offering”) of 7,395,576 shares (each a “Share” and collectively, the “Shares”)
of common stock, par value $0.001 per share, of the Company (the “Common
Stock”); and

               WHEREAS, subject to the terms and conditions set forth in this
Agreement and pursuant to Section 4(a)(2) of the Securities Act of 1933, as
amended (the “Securities Act”) and/or Rule 506(b) of Regulation D (“Rule 506”)
promulgated thereunder (“Regulation D”), the Company desires to sell, and each
Investor, severally and not jointly, desires to purchase from the Company, the
number of Shares and for the aggregate purchase price (as to each Investor, the
“Aggregate Purchase Price”), set forth opposite each such Investor’s name on the
Schedule of Investors, which aggregate number of Shares for all Investors shall
be 6,818,000 Shares for an aggregate purchase price of $4,500,000 (excluding the
sale of the 757,576 Over-Subscription Shares (as hereinafter defined));

               WHEREAS, JEB Partners, L.P. (“JEB Partners”) and Manchester
Explorer, L.P. (the “Company Controlling Shareholder,” and together with JEB
Partners, collectively, the “Purchasing Funds”) have agreed to purchase in the
Offering no less than an aggregate of $2,500,000 of Shares (3,787,879 Shares);

               WHEREAS, the Company may sell on or no later than the third (3rd)
business day following the Closing Date (as hereinafter defined), up to an
additional $500,000 of Shares (757,576 Shares) (the “Over-Subscription Shares”);
provided that except as otherwise provided herein, all references to Share
amounts, the aggregate purchase price for all Shares purchased by Investors in
the Offering, shares of Common Stock issued and outstanding following the
Closing (as hereinafter defined) (whether expressed numerically or as a
percentage basis) and/or otherwise shall exclude all Over-Subscription Shares;
and

               WHEREAS, as a condition to and contemporaneously with the Closing
(i) the Company shall effectuate the Target Acquisition (as hereinafter
defined), and (ii) the Company Controlling Shareholder shall cancel all
2,900,000 shares of Common Stock owned by it (the “Share Cancellation”).

               NOW, THEREFORE, IN CONSIDERATION of the mutual covenants
contained in this Agreement, and for other good and valuable consideration the
receipt and adequacy of which are hereby acknowledged, the Company and each
Investor agree as follows:

 

 



SECTION 1

Purchase and Sale of Shares

        1.1.               Agreement to Sell and Purchase.  At the Closing, the
Company, subject to the terms and conditions set forth in this Agreement, will
issue and sell the 6,818,000 Shares to the Investors, and each Investor will,
severally and not jointly, purchase from the Company, the number of such Shares
and for the Aggregate Purchase Price set forth opposite such Investor’s name on
the Schedule of Investors. The purchase price per Share is $0.66 and the
aggregate purchase price for all 6,818,000 Shares is $4,500,000.

        1.2.               Closing; Closing Date.  The consummation of the sale
and purchase of the 6,818,000 Shares (the “Closing”) shall be held at 10:00 a.m.
(New York City Time) on such date as soon as reasonably practicable following
the satisfaction (or waiver) of the conditions set forth in Section 1.4(a) and
Section 1.4(b) (the “Closing Date”), and shall be effectuated remotely by
facsimile or other electronic transmission of documents, or at such other time
and place as the Company and the Investors may agree.

        1.3.               Deliveries.



               (a)         Deliveries of the Company. On the Closing Date, the
Company shall deliver or cause to be delivered to each Investor the following:

                             (i)               one or more stock certificates,
representing the Shares being purchased by such Investor, and registered in the
name of such Investor, as set forth on the Schedule of Investors; or at such
Investor’s request, a statement or other written evidence that the Shares
issuable to such Investor have been issued and are held in book entry form at
the Company’s transfer agent, in either case dated as of the Closing Date;

                             (ii)              A copy of this Agreement executed
by the Company;

                             (iii)             An officer’s and secretary’s
certificate, dated as of the Closing Date, certifying as to the (A)
incorporation and good standing of the Company in the State of Nevada based upon
a certificate issued by the Secretary of State of the State of Nevada as of a
date within thirty (30) days of the initial Closing Date, (B) the Certificate of
Incorporation of the Company, as amended, through the Closing Date (the “COI”),
(C) the bylaws of the Company, each as in effect as of the Closing Date (the
“By-Laws”), and (D) the consummation of the Acquisition and the Share
Cancellation; and

                             (iv)             A unanimous written consent of the
Board or Directors of the Company approving this Agreement and related
transactions including the issuance and sale of the 6,818,000 Shares and the
Over-Subscription Shares as provided herein and the Target Acquisition.

               (b)         Deliveries of each Investor. On the Closing Date,
each Investor shall deliver or cause to be delivered to the Company the
following:

                             (i)               This Agreement duly executed by
such Investor; and

1

 

                             (ii)              Except as provided on Schedule
1.3(b)(ii), such Investor’s Aggregate Purchase Price in cash by wire transfer to
the account specified in writing by the Company (unless other means of payment
shall have been agreed upon by the Investor and the Company).

        1.4.               Closing Conditions.



               (a)         Closing Condition of the Company. The obligation of
each Investor hereunder to purchase Shares at the Closing is subject to the
satisfaction, at or before the  Closing Date, of each of the following
conditions, provided that these conditions are for each Investors ’s sole
benefit and may be waived by such Investor at any time in its sole discretion by
providing the Company with prior written notice thereof:

                             (i)               the accuracy in all material
respects on the Closing Date of the representations and warranties of the
Investors contained herein;

                             (ii)              all obligations, covenants and
agreements of the Investors required to be performed at or prior to the Closing
Date shall have been performed;

                             (iii)             the delivery by the Investors of
the items set forth in Section 1.3(b) of this Agreement;

                             (iv)             the Share Cancellation shall have
occurred contemporaneously with the Closing; and

                             (v)             the Target Acquisition shall have
occurred contemporaneously with the Closing.

               (b)         Closing Conditions of the Investors. The obligation
of the Company hereunder to issue and sell the Shares to each Investor at the
 Closing is subject to the satisfaction, at or before the  Closing Date, of each
of the following conditions, provided that these conditions are for the
Company’s sole benefit and may be waived by the Company at any time in its sole
discretion by providing each Investor with prior written notice thereof:

                             (i)               the accuracy in all material
respects on the Closing Date of the representations and warranties of the
Company contained herein;

                             (ii)              all obligations, covenants and
agreements of the Company required to be performed at or prior to the Closing
Date shall have been performed;

                             (iii)             the delivery by the Company of
the items set forth in Section 1.3(a) of this Agreement;

                             (iv)             the Share Cancellation shall have
occurred contemporaneously with the Closing; and

                             (v)              the Target Acquisition shall have
occurred contemporaneously with the Closing.

2

 

SECTION 2

Representations and Warranties of the Company

The Company hereby represents and warrants the following as of the Closing Date:

        2.1.               Organization, Good Standing, Qualifications, Etc. The
Company is a corporation duly organized, validly existing and in good standing
under the laws of the State of Delaware and has all requisite corporate power
and authority to carry on its business as presently being conducted and as
proposed to be conducted and to enter into this Agreement. The Company does not
have any Subsidiaries. The Company is duly qualified as a foreign corporation to
do business and is in good standing in every jurisdiction in which the nature of
the business conducted or property owned or leased by it makes such
qualification necessary, other than those in which the failure so to qualify or
be in good standing would not have a Material Adverse Effect. For purposes of
this Agreement the term (i) “Material Adverse Effect” means any material adverse
effect on the business, assets and/or financial condition of the Company,
provided none of the following shall constitute a Material Adverse Effect: the
effects of conditions or events that are generally applicable to the capital,
financial, banking or currency markets and the medical device industry, and
changes in the market price of the Common Stock; (ii) “Subsidiary” means any
Person in which the Company, directly or indirectly, (a) owns any of the
outstanding capital stock or holds any equity or similar interest of such
Person, or (b) controls or operates all or any part of the business, operations
or administration of such Person; (iii) “Person” means an individual,
corporation, partnership, limited liability company, trust, business trust,
association, joint stock company, joint venture, sole proprietorship,
unincorporated organization, governmental authority or any other form of entity
not specifically listed in this “(iii),” and (iv) “Affiliate” or “affiliate”
means any Person that, directly or indirectly, through one or more
intermediaries, controls, is controlled by or is under common control with a
Person, and as used in this “(iv),” the term “control” means the possession,
directly or indirectly, of the power to direct or cause the direction of the
management and/or policies of a Person, whether through ownership of voting
securities or other ownership interest by contract, or otherwise.

        2.2.               Authorization. (i) The Company has the requisite
corporate power and authority to enter into and perform its obligations under
this Agreement; (ii) the execution and delivery of this Agreement by the Company
and the issuance, sale and delivery of the Shares have been duly authorized by
all necessary corporate action and no further consent or authorization of the
Company, its Board of Directors (the “Board”) or stockholders is required; and
(iii) this Agreement has been duly executed and delivered and constitutes a
valid and binding obligation of the Company enforceable against the Company in
accordance with its terms, except as such enforceability may be limited by
applicable bankruptcy, securities, insolvency, or similar laws relating to, or
affecting generally the enforcement of, creditors’ rights and remedies, or
indemnification or by other equitable principles of general application.

        2.3.               Valid Issuance of Shares. When issued, sold and
delivered in accordance with the terms of this Agreement, the Shares will be
duly and validly issued, fully paid, and nonassessable, and free of restrictions
on transfer other than restrictions on transfer under this Agreement, under
applicable state and federal securities laws and liens and/or encumbrances
created or imposed by the Investor.

3

 



        2.4.               No Disqualification Events. With respect to the
Shares to be offered and sold hereunder in reliance on Rule 506 (the “506
Securities”), none of the Company, any of its predecessors, any affiliated
issuer, any director, executive officer, other officer of the Company
participating in the Offering, any beneficial owner of 20% or more of the
Company’s outstanding voting equity securities, calculated on the basis of
voting power nor any promoter (as that term is defined in Rule 405 under the
Securities Act) connected with the Company in any capacity at the time of sale
(each, an “Issuer Covered Person” and, together, “Issuer Covered Persons”) is
subject to any of the “Bad Actor” disqualifications described in Rule
506(d)(1)(i) to (viii) under the Securities Act (a “Disqualification Event”),
except for a Disqualification Event covered by Rule 506(d)(2) or (d)(3). The
Company has exercised reasonable care to determine whether any Issuer Covered
Person is subject to a Disqualification Event. The Company has complied, to the
extent applicable, with its disclosure obligations under Rule 506, and has
furnished to each Investor a copy of any disclosures provided thereunder.

        2.5.               Other Covered Persons. The Company is not aware of
any Person (other than any Selling Agent) that has been or will be paid
(directly or indirectly) remuneration for solicitation of Investors or potential
Investors in connection with the sale of any of the 506 Securities.

        2.6.               Notice of Disqualification Events. The Company will
notify the Investors and any Selling Agent in writing, prior to the Closing Date
(i) any Disqualification Event related to any Issuer Covered Person, and (ii)
any event that with the passage of time, become a Disqualification Event
relating to any Issuer Covered Person.

        2.7.               No Conflict. The execution, delivery and performance
of this Agreement, and any other document or instrument contemplated hereby, by
the Company and the issuance and sale by the Company of the Shares contemplated
hereby, do not: (i) violate any provision of the COI or Bylaws, (ii) constitute
an event of default under any material agreement which the Company is a party
where such event of default would have a Material Adverse Effect, (iii) create a
lien or encumbrance on any material property of the Company under any agreement
by which the Company is bound, which would have a Material Adverse Effect, (iv)
result in a violation of any federal, state, local or foreign statute, rule,
regulation, order, writ, judgment or decree (including federal and state
securities laws and regulations) applicable to the Company where such violation
would have a Material Adverse Effect, or (v) require any consent of any
third-party that has not been obtained pursuant to any material contract to
which the Company is subject where the failure to obtain such would have a
Material Adverse Effect. The Company is not required under federal, state or
local law, rule or regulation to obtain any consent, authorization or order of,
or make any filing or registration with, any court or governmental agency in
order for it to execute, deliver or perform any of its obligations under this
Agreement or issue and sell the Shares in accordance with the terms hereof
(other than any filings that may be required to be made by the Company with the
Securities and Exchange Commission (the “Commission” or the “SEC”), the OTC Pink
Market and/or any state securities commissions subsequent to the Closing);
provided that, for purposes of the representation made in this sentence, the
Company is assuming and relying upon the accuracy of the relevant
representations and agreements of each Investor herein.

4

 



        2.8.               The Target Acquisition and the Super 8-K. The Company
has previously delivered to each Investor a copy of, among other Disclosure
Documents (as hereinafter defined), the (i) Stock Exchange and Reorganization
Agreement by and among, the Company, the Purchasing Funds including the Company
Controlling Shareholder who owns 2,900,000 shares of Common Stock, all of which
shall be cancelled contemporaneously with the Closing in the Share Cancellation,
Quasuras, Inc., a Delaware corporation (the “Target”), Paul M. DiPerna, the
owner of approximately 95% of the issued and outstanding capital stock of the
Target (the “Target Controlling Shareholder”) and James E. Besser and Morgan C.
Frank, the Company’s current sole officers and directors and the owners of in
the aggregate approximately 5% of the issued and outstanding capital stock of
the Target (Messrs. Besser and Frank and together with the Target Controlling
Shareholder shall collectively be referred to as the “Target Shareholders”)
pursuant to which (the “Target Acquisition Agreement”) and contemporaneously
with the Closing (A) the Company shall acquire (the “Target Acquisition”) all of
the issued and outstanding capital stock of the Target from the Target
Shareholders in exchange for an aggregate of 7,582,000 shares of Common Stock
resulting in the Target becoming a wholly-owned Subsidiary of the Company with
the sole business of the Company being that of the Target, (B) the Target
Controlling Shareholder shall become the Chief Executive Officer and Chairman of
the Company and shall own 7,202,727 shares of Common Stock (approximately 48.0%
of the then issued and outstanding Common Stock), and (C) the Company
Controlling Shareholder shall cancel its 2,900,000 shares of Common Stock in the
Share Cancellation, and (ii) the Company’s Current Report on Form 8-K (the
“Super 8-K”), in substantially the form and substance that the Company will file
with the SEC on or before the date four (4) business days following the Closing
Date, disclosing, among other items, the closing of the Offering, the Target
Acquisition, the Share Cancellation, the business and proposed business of the
Company following the Target Acquisition and other “Form 10 information” (as
defined in Rule 144(i)(3)). The Company, the Purchasing Funds (including the
Company Controlling Shareholder), Manchester Management Company, LLC, the
general partner of each of the Purchasing Funds (“Manchester Management”) and
Messrs. Besser and Frank may be deemed Affiliates of each other. For additional
information regarding such Persons, including certain relationships with each
other and certain transactions between each other relating to the Company and/or
the Target and between one or more of such Persons and the Company and the
Target, Investors should fully read and understand Section 3.1, Schedule
1.3(b)(ii), Schedule 2.24 and the other Disclosure Documents.

        2.9.               Capitalization. The authorized capital stock of
the Company consists of (i) 50,000,000 shares of Common Stock, of which (A)
3,500,000 shares; and (B) 15,000,000 shares (after giving effect to (x) the sale
of the 6,818,000 Shares in the Offering, (y) the issuance in the Target
Acquisition of the 7,582,000 shares of Common Stock to the Target Shareholders,
and (z) the cancellation of the 2,900,000 shares of Common Stock in the Share
Cancellation by the Company Controlling Shareholder), will be issued and
outstanding immediately (I) prior to, and (II) following the Closing,
respectively; and (ii) 5,000,000 shares of preferred stock, par value $.001 per
share, of which none are and/or will be issued and outstanding and/or designated
immediately prior to and following the Closing. Schedule 2.9 hereto provides the
capital structure of the Company immediately prior to and following the Closing.
To the knowledge of the Company, all issued and outstanding shares of capital
stock have been (x) duly authorized and validly issued, are fully paid and
non-assessable, and (y) issued and sold in compliance with the federal
securities laws or the applicable statutes of limitation have expired. Other
than as contemplated by this Agreement, to the knowledge of the Company, there
are no (i) outstanding rights (including, without limitation, preemptive
rights), warrants or options to acquire, or instruments convertible into or
exchangeable for, any unissued shares of capital stock or other equity interest
in the Company, or any contract, commitment, agreement, understanding or
arrangement of any kind to which the Company is a party and relating to the
issuance or sale of any capital stock or convertible or exchangeable security of
the Company; (ii) obligations of the Company to purchase redeem or otherwise
acquire any of its outstanding capital stock or any interest therein or to pay
any dividend or make any other distribution in respect thereof; and/or (iii)
anti-dilution or price adjustment provisions, co-sale rights, registration
rights, rights of first refusal or other similar rights contained in the terms
governing any outstanding security of the Company that will be triggered by the
issuance of the Shares and no Person has any right to cause the Company to
effect the registration under the Securities Act of any securities of the
Company.  

5

 



        2.10.             SEC Reports, Documents and Financial Statements. The
Company has filed all periodic reports, schedules, forms, statements and other
documents required to be filed by it under the Securities Act and the Securities
Exchange Act of 1934, as amended (the “Exchange Act”), including pursuant to
Section 13(a) or 15(d) thereof, for the preceding twelve (12) month period (the
foregoing materials being collectively referred to herein as the “SEC Reports”),
to the knowledge of the Company, on a timely basis or has received a valid
extension of such time of filing and has filed any such SEC Reports prior to the
expiration of any such extension.  To the knowledge of the Company, as of their
respective dates, the SEC Reports complied in all material respects with the
requirements of the Securities Act and the Exchange Act and the rules and
regulations of the Commission promulgated thereunder, and none of the SEC
Reports, when filed, contained any untrue statement of a material fact or
omitted to state a material fact required to be stated therein or necessary in
order to make the statements therein, in the light of the circumstances under
which they were made, not misleading.  To the knowledge of the Company, the
financial statements of the Company included in the SEC Reports comply in all
material respects with applicable accounting requirements and the rules and
regulations of the Commission with respect thereto as in effect at the time of
filing.  To the knowledge of the Company, such financial statements have been
prepared in accordance with United States generally accepted accounting
principles applied on a consistent basis during the periods involved (“GAAP”),
except as may be otherwise specified in such financial statements or the notes
thereto and except that unaudited financial statements may not contain all
footnotes required by GAAP, and fairly present in all material respects the
financial position of the Company and its consolidated subsidiaries as of and
for the dates thereof and the results of operations and cash flows for the
periods then ended, subject, in the case of unaudited statements, to normal,
immaterial, year-end audit adjustments.. As of their respective dates, to the
knowledge of the Company the financial statements of the Company included in the
SEC Reports filed with the Commission during the past twelve months complied as
to form and substance in all material respects with applicable accounting
requirements and the published rules and regulations of the Commission or other
applicable rules and regulations with respect thereto.

        2.11.             Material Adverse Change. Since April 26, 2016, no
event or series of events have occurred that would, individually or in the
aggregate, have a Material Adverse Effect on the Company.

        2.12.             No Undisclosed Liabilities. To the Company’s
knowledge, the Company has no liabilities, obligations, claims or losses that
would be required to be disclosed on a balance sheet of the Company that are not
disclosed in any SEC Report, other than those incurred in the ordinary course of
the Company’s business.

6

 



        2.13.             No Undisclosed Events or Circumstances. Except for the
transactions contemplated by this Agreement, to the knowledge of the Company, no
event or circumstance has occurred, which, under applicable law, rule or
regulation, requires public disclosure or announcement by the Company but which
has not been so publicly announced or disclosed and which, individually or in
the aggregate, would have a Material Adverse Effect.

        2.14.             Actions Pending. To the knowledge of the Company,
there is no action, suit, claim, investigation or proceeding pending or
threatened against the Company which questions the validity of this Agreement or
the issuance and sale of the Shares hereby. There is no action, suit, claim,
investigation or proceeding pending or, to the knowledge of the Company,
threatened, against the Company that would have a Material Adverse Effect. There
is no judgment, order, writ, injunction or decree or award has been issued by
or, to the knowledge of the Company, requested of any court, arbitrator or
governmental agency which would result in a Material Adverse Effect.

        2.15.             Compliance with Law. The businesses of the Company is
currently being conducted in accordance with all applicable federal, state and
local governmental laws, rules, regulations and ordinances, except as would not
reasonably be expected to cause a Material Adverse Effect. The Company has all
franchises, permits, licenses, consents and other governmental or regulatory
authorizations and approvals necessary for the conduct of its business as now
being conducted by it, except for such franchises, permits, licenses, consents
and other governmental or regulatory authorizations and approvals, the failure
to possess which, individually or in the aggregate, could not reasonably be
expected to have a Material Adverse Effect.

        2.16.             Exemption from Registration, Valid Issuance, Other
Offering. Subject to, and in reliance on, the representations, warranties and
covenants made herein by each Investor, the issuance and sale of the Shares in
accordance with the terms and on the bases of the representations and warranties
set forth in this Agreement, shall be properly issued pursuant to Section
4(a)(2) of the Securities Act and/or Regulation D and/or any other applicable
federal and state securities laws.

        2.17.             DTC Status. The shares of Common Stock are eligible
for quotation on the OTC- Pink Open Market under the symbol “BLKE,”** are DTC
eligible securities and the Company’s transfer agent, Colonial Stock Transfer
Co., Inc. (including any other transfer agent the Company may retain, the
“Transfer Agent”), is a participant in the DTC Automated Securities Transfer
Program.

        2.18.             Investment Company. The Company is not and, after
giving effect to the Offering and sale of the Shares, will not be an “investment
company” as defined in the Investment Company Act of 1940, as amended.

 



 

** The trading symbol of the Company will be changed as soon as practicable
following the name change of the Company which is expected to occur on or
following June 14, 2017.

7

 



        2.19.             Shell Company Status. Following the Closing of the
Offering and the Target Acquisition and the filing with the SEC of the Super
8-K, the Company will no longer be an issuer identified in Rule 144(i)(1) of the
Securities Act. The Company shall file the Super 8-K no later than the fourth
(4th) business day following the Closing Date.  

        2.20.             No Integrated Offering.  Assuming the accuracy of the
Investors’ representations and warranties set forth in Section 3 and other than
with respect to any transaction described in any SEC Report or on 8-K, neither
the Company, any of its Affiliates, nor any Person acting on its behalf has,
directly or indirectly, made any offers or sales of any security that would
cause this offering of the Shares to be integrated with prior offerings by the
Company of its securities for purposes of the Securities Act.

        2.21.             No General Solicitation; Selling Agent Fees. Neither
the Company, any of its Affiliates nor any Person acting on its or their behalf,
has engaged in any form of general solicitation or general advertising (within
the meaning of Regulation D) in connection with the offer or sale of the
Securities. The Shares will be offered and sold by the Company’s officers and
directors and affiliates, who will receive no commissions or other payments
directly from any such sales. The Company, however, reserves the right to retain
broker/dealers registered as such under Section 15 of the Exchange Act (“Selling
Agents”), to assist the Company in the offer and sale of the Shares and to pay
to any such Selling Agents up to 7.0% of the gross purchase price received by
the Company therefrom. The Company shall hold each Investor harmless against,
any liability, loss or expense (including, without limitation, attorney’s fees
and out-of-pocket expenses) arising in connection with any such claim by any
such Selling Agent.  The  Company shall not be  responsible  for the payment of
any  fees, if any, including but not limited to, financial advisory fees,
finder’s fees or brokers’ commissions for Persons engaged by any Investor, its
Affiliates and /or related persons or its investment advisor or otherwise)
relating to or arising out of the transactions contemplated hereby. To date, the
Company has not engaged any Selling Agents.

        2.22.             Foreign Corrupt Practices.  To the knowledge of the
Company, no agent or other person acting on behalf of the Company, has (i) used
any Company funds for unlawful contributions, gifts, entertainment or other
unlawful expenses related to foreign political activity, (ii) made any unlawful
payment to foreign government officials or employees, or (iii) violated in any
material respect any provision of the Foreign Corrupt Practices Act of 1977, as
amended.

        2.23.             Acknowledgment Regarding Investor’s Status. Except as
disclosed on Schedule 2.24, the Company acknowledges and agrees that the
Investor is acting solely in the capacity of arm’s length purchaser with respect
to this Agreement and the transaction contemplated hereby. The Company further
acknowledges that the Investor is not acting as a financial advisor or fiduciary
of the Company (or in any similar capacity) with respect to this Agreement and
the transaction contemplated hereby and any advice given by the Investor or any
of its representatives or agents in connection with this Agreement and the
transaction contemplated hereby is merely incidental to the Investor’s purchase
of the Shares.

        2.24.             Transactions with Affiliates. Except as set forth
on Schedule 2.24, none of the current  officers, directors or employees of the
Company  is presently a party to any transaction with the Company (other than
for ordinary course services as employees, officers or directors), including any
contract, agreement or other arrangement providing for the furnishing of
services to or by, providing for rental of real or personal property to or from,
or otherwise requiring payments to or from any such officer, director or
employee or, to the knowledge of the Company, any corporation, partnership,
trust or other entity in which any such officer, director, or employee has a
substantial interest or is an officer, director, trustee or partner.

8

 



SECTION 3

Representations and Warranties of the Investor

Each Investor severally, and not jointly represents, warrants and acknowledges
as of the date hereof and as of the Closing Date as follows:

        3.1.               Access to Information; Certain Disclosure. Investor
has received from the Company copies of each SEC Report (so requested by an
Investor), and each of the following Disclosure Documents to the extent not
available on the EDGAR System (i) the Super 8-K, (ii) the Company’s Current
Reports on Form 8-K filed by the Company with the SEC on or about, April 5, 2017
and May 11, 2017, (iii) the Company’s Information Statement on Schedule 14f-1
filed by the Company with the SEC on or about April 5, 2017, (iv) the Company’s
Quarterly Report on Form 10-Q for the quarter ending March 31, 2017 filed by the
Company with the SEC on or about May 17, 2017, (v) the Company’s Annual Report
on Form 10-K for the year ending June 30, 2016 filed by the Company with the SEC
on or about September 26, 2016, (vi) the Company’s Information Statement
pursuant to Section 14C filed with the SEC on or about May 25, 2017 (the “14C
Information Statement”), and (vii) the Target Acquisition Agreement. The Super
8-K and the other documents (and all schedules and exhibits to each) set forth
in (i) – (vii) of this Section 3.1 are hereinafter collectively referred to as
the “Disclosure Package;” with each item in (i) – (vii) of this Section 3.1
being a “Disclosure Document” and collectively, the “Disclosure Documents”).
Such Investor has fully read and fully understands each Disclosure Document in
the Disclosure Package (including, but not limited to, the “risk factors” set
forth in the Super 8-K) and the other SEC Reports and has been afforded to its
complete satisfaction (a) the opportunity to ask such questions as it has deemed
necessary of, and to receive answers from the Company and its representatives
concerning, among other items, the Disclosure Documents, the relationships and
related party transactions involving the Company, the Purchasing Funds
(including the Company Controlling Shareholder), Manchester Management and
Messrs. Besser and Frank and the transactions with each other involving the
Company and/or the Target and with one or more of such Persons and the Company
and/or the Target, the Target Acquisition, the Target, the risk factors set
forth in the Super 8-K, the Target Controlling Shareholder, the officers and
directors of the Company following the Target Acquisition, the terms and
conditions of the Offering, the Shares and various risks of investing in the
Shares; (b) access to information about the Company and the Target and their
respective representatives, financial condition, results of operations,
business, proposed business, properties, management and prospects sufficient to
enable it to evaluate its investment in the Shares; and (c) the opportunity to
obtain such additional information that the Company possesses or could acquire
without unreasonable effort or expense that is necessary to make an informed
investment decision with respect to the Shares.

9

 



        3.2.               Experience. The Investor is experienced in evaluating
companies such as the Company, both before and following the Closing and giving
effect to the sale of the Shares in the Offering, the Target Acquisition and the
Share Cancellation, among other items, and has knowledge and experience in
financial and business matters such that the Investor is capable of evaluating
the merits and risks of the Investor’s prospective investment in the Company,
before and after the Closing, and has the ability and financial wherewithal to
bear the economic risks of its purchase of the Shares including a complete loss
of its Aggregate Purchase Price.

        3.3.               Purchase Entirely for Own Account. This Agreement is
made with Investor in reliance upon Investor’s representation to the Company,
which, by Investor’s execution of this Agreement, Investor hereby confirms, that
the Shares to be acquired by Investor pursuant to this Agreement will be
acquired for investment for Investor’s own account, not as a nominee or agent,
and not with a view to the resale or distribution of any part thereof, and that
Investor has no present intention of selling, granting any participation in, or
otherwise distributing the same. By executing this Agreement, Investor further
represents that Investor does not presently have any contract, undertaking,
agreement or arrangement with any Person to sell, transfer or grant
participations to such Person or to any third Person with respect to any of the
Shares.

        3.4.               Restricted Securities; Rule 144; Shell Company.
Investor understands that the Shares have not been registered under the
Securities Act, by reason of a specific exemption from the registration
provisions of the Securities Act which depends upon, among other things, the
bona fide nature of the investment intent and the accuracy of Investor’s
representations as expressed herein. Investor understands that the Shares are
“restricted securities” under applicable U.S. federal and state securities laws
and that, pursuant to these laws, Investor must hold the Shares indefinitely
unless they are registered with the SEC and qualified by state authorities, or
an exemption from such registration and qualification requirements is available.
Investor acknowledges that if an exemption from registration or qualification is
available, it may be conditioned on various requirements including, but not
limited to, the time and manner of sale, the holding period for the Shares, and
on requirements relating to the Company which are outside of Investor’s control,
and which the Company is under no obligation and may not be able to satisfy. The
Investor is aware of the provisions of Rule 144 promulgated under the Securities
Act which permit limited resale of shares purchased in a private placement
subject to the satisfaction of certain conditions. In connection therewith, the
Investor acknowledges that the Company will make a notation on its stock books
regarding the restrictions on transfers set forth in this Section 3.4, subject
to Sections 4.1(a) and (b), and will transfer the Shares on the books of the
Company only to the extent not inconsistent herewith and therewith. Investor
acknowledges and agrees that the Company prior to the date of filing of its
Super 8-K with the Sec that it is pursuant to Rule 144(i) under the Securities
Act, securities issued by a current or former shell company that otherwise meet
the holding period and other requirements of Rule 144 nevertheless cannot be
sold in reliance on Rule 144 until one year after the date on which such company
filed current “Form 10 information” with the SEC reflecting that such entity
ceased being a shell company and provided that at the time of a proposed sale
pursuant to Rule 144, the issuer is subject to the reporting requirements of
Section 13 or 15(d) of the Exchange Act and has filed all reports and other
materials required to be filed by section 13 or 15(d) of the Exchange Act, as
applicable, during the preceding 12 months (or for such shorter period that the
issuer was required to file such reports and materials), other than Current
Reports on Form 8-K.

10

 



        3.5.               Authorization. This Agreement when executed and
delivered by the Investor will constitute a valid and legally binding obligation
of the Investor, enforceable in accordance with its terms, subject to: (i)
judicial principles respecting election of remedies or limiting the availability
of specific performance, injunctive relief, and other equitable remedies; and
(ii) bankruptcy, insolvency, reorganization, moratorium or other similar laws
now or hereafter in effect generally relating to or affecting creditors’ rights.

        3.6.               Investor Status.  At the time such Investor was
offered the Shares, it was, and at the date hereof it is, and on each date on
which it receives the Shares it will be, either:  (i) an “accredited investor”
as defined in Rule 501 of the Securities Act, and/or (ii) a “qualified
institutional buyer” as defined in Rule 144A under the Securities Act.  Such
Investor was not organized for the purpose of acquiring the Shares and is not
required to be registered as a broker-dealer under Section 15 of the Exchange
Act.

        3.7.               General Solicitation.  Such Investor is not
purchasing the Shares as a result of any advertisement, article, notice or other
communication regarding the Shares published in any newspaper, magazine or
similar media or broadcast over television or radio or presented at any seminar
or any other general solicitation or general advertisement. Such Investor
further acknowledges that he or it, or his or its Affiliate, has a pre-existing
relationship with the Company such as (i) as a holder of currently outstanding
securities of the Company or (ii) another affiliation with the Company.

        3.8.               Fees and Commissions.  The Investor has not retained
any intermediary with respect to the transactions contemplated by this Agreement
and agrees to indemnify and hold harmless the Company from any liability for any
compensation to any intermediary retained by such Investor and the fees and
expenses of defending against such liability or alleged liability.

        3.9.               No Prior Short Selling. Investor has not prior to the
date of this Agreement either through itself, its agents, representatives and/or
Affiliates engaged in or effected, in any manner whatsoever, directly or
indirectly, any (i) “Short Sale” (as such term is defined in Section 242.200 of
Regulation SHO of the Exchange Act), of the Common Stock or (ii) hedging
transaction, which establishes a net short position with respect to the Common
Stock.

SECTION 4

Other Agreements of the Parties

        4.1.               Legends; Removal of Legends, Etc. 

               (a)         Each Investor acknowledges and agrees that such
Investor’s Shares may only be disposed of in compliance with state and federal
securities laws. In connection with any transfer of Shares other than pursuant
to an effective registration statement or Rule 144, to the Company or to an
Affiliate of such Investor or in connection with a pledge as contemplated in
Section 4.1(b), the Company may require the transferor thereof to provide to the
Company an opinion of counsel selected by the transferor and reasonably
acceptable to the Company, the form and substance of which opinion shall be
reasonably satisfactory to the Company, to the effect that such transfer does
not require registration of such transferred Shares under the Securities Act.

11

 



               (b)         Each Investor agree to the imprinting, so long as is
required by this Section 4.1, of a legend on such Investor’s Shares in the
following form: 

THIS SECURITY HAS NOT BEEN REGISTERED WITH THE SECURITIES AND EXCHANGE
COMMISSION OR THE SECURITIES COMMISSION OF ANY STATE IN RELIANCE UPON AN
EXEMPTION FROM REGISTRATION UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE
“SECURITIES ACT”), AND, ACCORDINGLY, MAY NOT BE OFFERED OR SOLD EXCEPT PURSUANT
TO AN EFFECTIVE REGISTRATION STATEMENT UNDER THE SECURITIES ACT OR PURSUANT TO
AN AVAILABLE EXEMPTION FROM, OR IN A TRANSACTION NOT SUBJECT TO, THE
REGISTRATION REQUIREMENTS OF THE SECURITIES ACT AND IN ACCORDANCE WITH
APPLICABLE STATE SECURITIES LAWS. THIS SECURITY MAY BE PLEDGED IN CONNECTION
WITH A BONA FIDE MARGIN ACCOUNT WITH A REGISTERED BROKER-DEALER OR OTHER LOAN
WITH A FINANCIAL INSTITUTION THAT IS AN “ACCREDITED INVESTOR” AS DEFINED IN RULE
501(a) UNDER THE SECURITIES ACT OR OTHER LOAN SECURED BY SUCH SECURITIES.

               (c)          The Company acknowledges and agrees that an Investor
may from time to time pledge pursuant to a bona fide margin agreement with a
registered broker-dealer or grant a security interest in some or all of such
Investor’s Shares to a financial institution that is an “accredited investor” as
defined in Rule 501(a) under the Securities Act and, if required under the terms
of such arrangement, such Investor may transfer pledged or secured Shares to the
pledgees or secured parties. Such a pledge or transfer would not be subject to
approval of the Company and no legal opinion of legal counsel of the pledgee,
secured party or pledgor shall be required in connection therewith. Further, no
notice shall be required of such pledge. At the Investor’s expense, the Company
will execute and deliver such reasonable documentation as a pledgee or secured
party of Shares may reasonably request in connection with a pledge or transfer
of the Shares.

               (d)         Certificates evidencing the Shares shall not contain
any legend (including the legend set forth in Section 4.1(b) hereof): (i)
following the resale of Shares pursuant to an effective registration statement
under the Securities Act covering the resale of such Shares, or (ii) following
any sale of such Shares pursuant to Rule 144, or (iii) if such legend is not
required under applicable requirements of the Securities Act (including judicial
interpretations and pronouncements issued by the staff of the Commission).
Investor, at the Company’s request, shall cause its counsel to issue a legal
opinion to the Transfer Agent to effect the removal of the legend hereunder.

               (e)         Each Investor, severally and not jointly with the
other Investors, agrees with the Company that each Investor will only sell or
otherwise transfer any Shares pursuant to either the registration requirements
of the Securities Act, including any applicable prospectus delivery
requirements, or an exemption therefrom, and that if Shares are sold pursuant to
an effective registration statement, they will be sold in compliance with the
plan of distribution set forth therein, and acknowledges that the removal of the
restrictive legend from certificates representing Shares as set forth in this
Section 4.1 is predicated upon the Company’s reliance upon this understanding.

12

 



        4.2.               Furnishing of Information.  Commencing on the date an
Investor is able to resell Shares under Rule 144, until the date all Shares may
be sold under Rule 144(b)(1) with regard to meeting the requirements of Rule
144(c), the Company agrees to use its reasonable best efforts to timely file (or
obtain extensions in respect thereof and file with the SEC within the applicable
grace period) all reports required to be filed with the SEC by the Company after
the date hereof pursuant to the Exchange Act.  

        4.3.               Form D Filing.  The Company agrees to timely file a
Form D with respect to the Shares as required under Regulation D. 

        4.4.               Indemnification of Investors.  Subject to the
provisions of this Section 4.4, the Company will indemnify and hold the
Investors and their directors, officers, shareholders, members, partners,
employees and agents (each, a “Investor Party”) harmless from any and all
losses, liabilities, obligations, claims, contingencies, damages, costs and
expenses, including all judgments, amounts paid in settlements, court costs and
reasonable attorneys’ fees and costs that any such Investor Party may suffer or
incur as a result of or relating to any material breach of any of the
representations, warrants, covenants or agreements made by the Company in this
Agreement. If any action shall be brought against any Investor Party in respect
of which indemnity may be sought pursuant to this Agreement, such Investor Party
shall promptly notify the Company in writing which writing shall explain in
reasonable detail and attach relevant documents the reason such indemnification
is sought, the basis thereof and under why such Investor Party is entitled to
such indemnification; and in addition, such Investor Party shall full cooperate
with the Company to assist the Company in understanding the basis why the
Investor Party is seeking such indemnification (an “Indemnification Notice”).
Thereafter, the Company shall have the right to assume the defense thereof with
counsel of its own choosing.  Any Investor Party shall have the right to employ
separate counsel in any such action and participate in the defense thereof, but
the fees and expenses of such counsel shall be at the sole expense of such
Investor Party except to the extent that (i) the employment thereof has been
specifically authorized by the Company in writing, (ii) the Company has failed
after a reasonable period of time after receipt of an Indemnification Notice to
assume such defense and to employ counsel or (iii) in such action there is, in
the reasonable opinion of such separate counsel, as providing in writing to the
Company by such counsel, a material conflict on any material issue between the
position of the Company and the position of such Investor Party.  The Company
will not be liable to any Investor Party under this Agreement (i) for any
settlement by an Investor Party effected without the Company’s prior written
consent, which shall not be unreasonably withheld, conditioned or delayed; or
(ii) to the extent that a loss, claim, damage or liability is attributable to
any Investor Party’s breach of any of the representations, warranties, covenants
or agreements made by the Investors in this Agreement.

13

 



        4.5.               Short Sales and Confidentiality After the Date
Hereof.  Each Investor severally and not jointly with the other Investors
covenants that neither it nor any Affiliates acting on its behalf or pursuant to
any understanding with it will execute any Short Sales during the period after
the time such Investor and/or the Company started discussing the transactions
contemplated in this Agreement and ending at the time that the transactions
contemplated by this Agreement are first publicly disclosed by the Company
through the filing with the SEC of the Super 8-K.  Each Investor, severally and
not jointly with the other Investors, covenants that until such time as the
transactions contemplated by this Agreement are first publicly disclosed by the
Company through the filing with the SEC of the Super 8-K, such Investor will
maintain, the confidentiality of all disclosures made to it in connection with
this Offering, the Target Acquisition, the Target and/or any related information
and/or transactions (including the existence and terms of this Agreement). 
Notwithstanding the foregoing, no Investor makes any representation, warranty or
covenant hereby that it will not engage in Short Sales in the Shares after the
time that the transactions contemplated by this Agreement are first publicly
disclosed by the Company through the filing with the SEC of the Super 8-K. 
Notwithstanding the foregoing, in the case of an Investor that is a
multi-managed investment vehicle whereby separate portfolio managers manage
separate portions of such Investor’s assets and the portfolio managers have no
direct knowledge of the investment decisions made by the portfolio managers
managing other portions of such Investor’s assets, the covenant set forth above
shall only apply with respect to the portion of assets managed by the portfolio
manager that made the investment decision to purchase the Shares covered by this
Agreement.

        4.6.               Use of Proceeds. The Company will use the net
proceeds from the sale of the Shares for (i) general corporate purposes of the
Company, and (ii) general corporate purposes and working capital of the Target,
but in either case not for the repayment of any outstanding indebtedness or the
redemption of any securities.

        4.7.               No Variable Rate Transactions. From the date hereof
until the earlier of 18 months from the Closing Date, the Company shall not
effect or enter into an agreement to effect a subsequent financing involving a
Variable Rate Transaction. The Term “Variable Rate Transaction” shall mean a
transaction in which the Company issues or sells (i) any debt or equity
securities that are convertible into, exchangeable or exercisable for, or
include the right to receive additional shares of Common Stock either (A) at a
conversion, exercise or exchange rate or other price that is based upon and/or
varies with the trading prices of or quotations for the shares of Common Stock
at any time after the initial issuance of such debt or equity securities, or (B)
with a conversion, exercise or exchange price that is subject to being reset at
some future date after the initial issuance of such debt or equity security or
upon the occurrence of specified or contingent events directly or indirectly
related to the business of the Company or the market for the Common Stock.

        4.8.               Listing. The Company shall promptly secure the
listing of all of the Shares upon each national securities exchange and
automated quotation system that requires an application by the Company for
listing, upon which shares of Common Stock shall become listed on (subject to
official notice of issuance) and shall maintain such listing, so long as any
other shares of Common Stock shall be so listed.

        4.9.               Filing of Super 8-K, Etc. The Company agrees that no
later than the fourth (4th) business day following the Closing Date, it shall
file with the SEC the Super 8-K disclosing, among other items (i) this Agreement
and the sale of the Shares in the Offering, (ii) the Target Acquisition, and
(iii) other Form 10 information required by Rule 144(i)(3).

14

 



SECTION 5

Miscellaneous

        5.1.               Governing Law. This Agreement and the terms and
conditions set forth herein, shall be governed by and construed solely and
exclusively in accordance with the internal laws of the State of New York
without regard to the conflicts of laws principles thereof. The parties hereto
hereby expressly and irrevocably agree that any suit or proceeding arising
directly and/or indirectly pursuant to or under this Agreement shall be brought
solely in a federal or state court located in the City, County and State of New
York. By its execution hereof, the parties hereto covenant and irrevocably
submit to the in personam jurisdiction of the federal and state courts located
in the City, County and State of New York and agree that any process in any such
action may be served upon any of them personally, or by certified mail or
registered mail upon them or their agent, return receipt requested, with the
same full force and effect as if personally served upon them in New York, New
York. The parties hereto expressly and irrevocably waive any claim that any such
jurisdiction is not a convenient forum for any such suit or proceeding and any
defense or lack of in personam jurisdiction with respect thereto. In the event
of any such action or proceeding, the party prevailing therein shall be entitled
to payment from the other parties hereto of all of its reasonable counsel fees
and disbursements.

        5.2.               Survival. The representations and warranties,
covenants and agreements made by each Investor and the Company herein shall
survive the Closing Date for a period of 18 months.

        5.3.               Successors, Assigns. Except as otherwise provided
herein, the provisions hereof shall inure to the benefit of, and be binding
upon, the successors, assigns, heirs, executors and administrators of the
parties hereto. This Agreement may not be assigned by either party without the
prior written consent of the other; except that either party may assign this
Agreement to an Affiliate of such party or to any third party that acquires all
or substantially all of such party’s business, whether by merger, sale of assets
or otherwise. 

        5.4.               Notices. Any notices, consents, waivers or other
communications required or permitted to be given under the terms of this
Agreement must be in writing and will be deemed to have been delivered: (i) upon
receipt, when delivered personally; (ii) upon receipt, when sent by facsimile or
electronic mail (provided confirmation of transmission is mechanically or
electronically generated and kept on file by the sending party); or (iii) one
(1) Business Day after deposit with an overnight courier service with next day
delivery specified, in each case, properly addressed to the party to receive the
same. The addresses, facsimile numbers and e-mail addresses for such
communications shall be:

                

                             If to the Company:

                             Modular Medical, Inc.

                             17995 Bear Valley Lane

                             Escondido, California 92027

                             Telephone: (949) 370-9062

                             Facsimile: (201353-8868

                             Attn: Paul M. DiPerna, Chief Executive Officer

                             Email: paul@modular-medical.com                

15

 



                             With a copy (for informational purposes only) to:

                                             

                             Gusrae Kaplan Nusbaum PLLC

                             120 Wall Street

                             New York, NY 10005

                             Telephone: (212) 269-1400

                             Facsimile: (212) 809-4147

                             Attn: Lawrence Nusbaum, Esq.

                             Email: lnusbaum@GusraeKaplan.com

                

If to an Investor, to its address, e-mail address and facsimile number set forth
on the Schedule of Investors, or to such other address, e-mail address and/or
facsimile number and/or to the attention of such other Person as the recipient
party has specified by written notice given to each other party five (5) days
prior to the effectiveness of such change. Written confirmation of receipt (A)
given by the recipient of such notice, consent, waiver or other communication,
(B) mechanically or electronically generated by the sender’s facsimile machine
or e-mail containing the time, date, recipient facsimile number and, with
respect to each facsimile transmission, an image of the first page of such
transmission or (C) provided by an overnight courier service shall be rebuttable
evidence of personal service, receipt by facsimile or receipt from an overnight
courier service in accordance with clause (i), (ii) or (iii) above,
respectively.

        5.5.               Expenses. Each of the Company and each Investor shall
bear its own expenses and legal fees incurred on its behalf with respect to this
Agreement and the transactions contemplated hereby.

        5.6.               Finder’s Fees. Each of the Company and each Investor
shall indemnify and hold the other harmless from any liability for any
commission or compensation in the nature of a finder’s fee, placement fee or
underwriter’s discount (including the costs, expenses and legal fees of
defending against such liability) for which the Company or the Investor, or any
of its respective partners, employees, or representatives, as the case may be,
is responsible it being understood that the Company is only responsible for the
commission and/or other compensation payable to Selling Members, if any.

        5.7.               Counterparts. This Agreement may be executed in
counterparts, each of which shall be enforceable against the party actually
executing the counterpart, and all of which together shall constitute one
instrument.

        5.8.               Severability. In the event that any provision of this
Agreement becomes or is declared by a court of competent jurisdiction to be
illegal, unenforceable or void, this Agreement shall continue in full force and
effect without said provision; provided that no such severability shall be
effective if it materially changes the economic benefit of this Agreement to any
party.

        5.9.               Entire Agreement. This Agreement including the
exhibits and schedules attached hereto and thereto, constitute the full and
entire understanding and agreement among the parties with regard to the subjects
hereof and thereof. No party shall be liable or bound to any other party in any
manner with regard to the subjects hereof or thereof by any warranties,
representations or covenants except as specifically set forth herein or therein.

16

 



        5.10.             Waiver. The failure of either party to assert a right
hereunder or to insist upon compliance with any term or condition of this
Agreement shall not constitute a waiver of that right or excuse a similar
subsequent failure to perform any such term or condition by the other party.
None of the terms, covenants and conditions of this Agreement can be waived
except by the written consent of the party waiving compliance.

        5.11.             Independent Nature of Investors’ Obligations and
Rights.  The obligations of each Investor under this Agreement are several and
not joint with the obligations of any other Investor, and no Investor shall be
responsible in any way for the performance of the obligations of any other
Investor under this Agreement.  Nothing contained herein and no action taken by
any Investor pursuant hereto, shall be deemed to constitute the Investors as a
partnership, an association, a joint venture or any other kind of entity, or
create a presumption that the Investors are in any way acting in concert or as a
group with respect to such obligations.  Each Investor has been represented by
its own separate legal counsel in their review and negotiation of this
Agreement.  The Company has elected to provide all Investors with the same terms
and Offering Documents for the convenience of the Company and not because it was
required or requested to do so by the Investors.

[SIGNATURE PAGES FOLLOW]



17

 





               IN WITNESS WHEREOF, each Investor and the Company have caused
their respective signature page to this Common Stock Purchase Agreement to be
duly executed as of the date first written above. 

                                                                      
COMPANY:                           MODULAR MEDICAL, INC.                 By: 
                                                            
                                                       Name: Morgan C. Frank    
    Title: Chief Executive Officer                 ENTITY INVESTOR:   INDIVIDUAL
INVESTOR:                     Print Name of Entity Investor   Print Name        
              Print Name of Investment Manager of Investor Signature    (if
applicable)                 By:           Name:         Title:                
Check as appropriate:   Check as appropriate:             Accredited Investor q
  Accredited Investor q   QIB q   QIB q











18

 

SCHEDULE OF INVESTORS

               

                

Name of

Investor

                

Address and other
information of Investor:

Aggregate
Number of
Shares
Purchased

Aggregate Purchase
Price of Shares
Purchased

 

Address: ________

Email: __________

Facsimile: _______

Telephone Number: _______

Attention: ________________

                

  $___  

Address: ________

Email: __________

Facsimile: _______

Telephone Number: _______

Attention: ________________

                                

  $___  

Address: ________

Email: __________

Facsimile: _______

Telephone Number: _______

Attention: ________________

                                

  $___  

Address: ________

Email: __________

Facsimile: _______

Telephone Number: _______

Attention: ________________

                

  $___  

Address: ________

Email: __________

Facsimile: _______

Telephone Number: _______

Attention: ________________

                

  $___



1

 



SCHEDULE 1.3(b)(ii)

               

               The Purchasing Funds have agreed to purchase in the Offering no
less than 3,787,879 Shares in the aggregate for a $2,500,000 Aggregate Purchase
Price ($0.66 per Share). Such Aggregate Purchase Price shall be paid in cash (by
wire transfer to the account specified by the Company to the other Investors),
except that (i) $375,000 of such Purchasing Funds’ Aggregate Purchase Price
shall be paid by the Purchasing Funds crediting such $375,000 against the
Aggregate Purchase Price to be paid by the Purchasing Funds, as such $375,000
was the purchase price paid by the Company Controlling Shareholder (who is one
of the two Purchasing Funds) to acquire the 2,900,000 shares of Common Stock in
the Control Block Acquisition (as defined in Schedule 2.24), all of which shares
are being cancelled by the Company Controlling Shareholder in the Share
Cancellation as a condition to and contemporaneously with the Closing (the per
share purchase price paid by the Company Controlling Shareholder in the Control
Block Acquisition for the 2,900,000 shares of Common Stock was paid in cash and
equaled approximately $0.13 per share as compared to the $0.66 per Share
purchase price paid by each Investor in the Offering, including the Purchasing
Funds (of which the Company Controlling Shareholder is one of such two
Purchasing Funds)), and (ii) $50,000 of such Purchasing Funds’ Aggregate
Purchase Price shall be paid by the cancellation of $50,000 owed by the Company
to JEB Partners (one of the Purchasing Funds) resulting from a cash payment made
by JEB Partners on behalf of the Company to satisfy a Company payable. The
Purchasing Funds may be deemed Affiliates of each other, the Company, Manchester
Management and Messrs. Besser and Frank.

2

 

SCHEDULE 2.9

Capitalization

                               

   Authorized   Issued &
Outstanding
(Actual prior
to Closing)   Issued &
Outstanding
(Pro-Forma
immediately
following
Closing)  Common Stock, Par Value $0.001   50,000,000    3,500,000    15,000,000
(1)(2)                  Total Common Stock   50,000,000    3,500,000  
  15,000,000(1)(2)                  Undesignated Preferred Stock, Par Value
$0.001   5,000,000    0    0                   Total Preferred Stock 
 5,000,000    0    0                   Total Capital Stock   55,000,000  
 3,500,000    15,000,000(1)(2)                  Additional Possible Issuance of
Shares                                 Over-Subscription Shares in the Offering 
           757,576                   Total Possible Common Stock           
 15,757,576(1)(3)

 



 

1Assumes (i) the sale of 6,818,000 Shares to Investors in the Offering for
$4,500,000, (ii) the issuance of 7,582,000 shares of Common Stock to the Target
Company Shareholders in the Target Acquisition, and (iii) the cancellation of
2,900,000 shares of Common Stock by the Company Controlling Shareholder in the
Share Cancellation.

2Excludes up to 757,756 Over-Subscription Shares.

3Includes all 757,576 Over-Subscription Shares.

3

 



SCHEDULE 2.24

Certain Relationships and Related Party Transactions

               On April 26, 2017, pursuant to a Common Stock Purchase Agreement
dated as of April 5, 2017 by and among the Company, the Company Controlling
Shareholder (one of the Purchasing Funds) and certain former officers, directors
and a related person to the Company (the “SPA”), the Company Controlling
Shareholder purchased from the Company 2,900,000 shares of restricted Common
Stock for $375,000, approximately $0.13 per share (the “Control Block
Acquisition”), which following the closing thereof, such 2,900,000 shares
represented approximately 83% of the issued and outstanding Common Stock.

               Pursuant to the SPA, the directors and officers of the Company
simultaneously with such closing but immediately prior to the Control Block
Acquisition, appointed Mr. Besser as Chief Executive Officer and a director of
the Company; and Mr. Frank as President, Chief Financial Officer, Secretary,
Treasurer and a director of the Company, and immediately following such
appointments, such prior directors and officers resigned as directors and
officers of the Company.

               In approximately February 2017, Mr. Besser and Mr. Frank
purchased in the aggregate five (5%) percent of the capital stock of the Target
for $100,000, and as a result will receive 379,100 shares of Common Stock in the
Target Acquisition, representing five (5%) percent of the 7,582,000 Shares being
issued by the Company to the Target Shareholders (including Messrs. Besser and
Frank) in the Target Acquisition, with the remaining ninety-five (95%) percent,
or 7,202,900 shares, being issued to the Target Controlling Shareholder.

               Contemporaneously with and as a condition to the closing of the
Offering and the Target Acquisition, the Company Controlling Shareholder shall
cancel in the Share Cancellation the 2,900,000 shares of Common Stock purchased
by it in the Control Block Acquisition.

               Mr. Besser is the managing member of Manchester Management, the
general partner of each of the Purchasing Funds, one of who is the Company
Controlling Shareholder; and Mr. Frank is the portfolio manager of and
consultant to Manchester Management. As a result of the above and Messrs. Besser
and Frank being the Company’s sole officers and directors prior to the Target
Acquisition, Messrs. Besser and Frank, the Company, the Purchasing Funds
(including the Company Controlling Shareholder) and Manchester Management may be
deemed Affiliates of each other including the Company.

               In addition, as a result of the above, Mr. Besser and Mr. Frank
may be deemed beneficial owners (as determined pursuant to Rule 13d-3 of the
Exchange Act) of (i) the 2,900,000 shares of Common Stock owned by the Company
Controlling Shareholder (all of which such shares shall be cancelled in the
Share Cancellation), and (ii) all Shares purchased by the Purchasing Funds in
the Offering, which in no event shall be less than 3,787,879 Shares for the
$2,500,000 Aggregate Purchase Price to be paid collectively by the Purchasing
Funds. Messrs. Besser and Frank, however, disclaim all such beneficial
ownership.

               For additional information regarding the relationships between
Messrs. Besser and Frank, the Company, Manchester Management and the Purchasing
Funds (including the Company Controlling Shareholder) with each other and with
the Company and the Target and certain transactions between such Persons and
each other and with the Company and the Target as well as the beneficial
ownership of such Persons in the Company prior to and following the Closing of
the Offering and the contemporaneous closing of the Target Acquisition and the
Share Cancellation, Investors should carefully read Section 3.1, Schedule
1.3(b)(ii), this Schedule 2.24 and each Disclosure Document including, but not
limited to, the Super 8-K.

4